                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Mahesh Khatri,                                  )    CASE NO.:       5:18-cv-02962
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )
                                                 )
 Ohio State University, et al.,                  )    JUDGE JOHN R. ADAMS
                                                 )
                Defendants.                      )    ORDER AND OPINION
                                                 )



   This Court has examined the Report and Recommendation of the Magistrate Judge submitted

in this matter on January 17, 2020. (R. & R., ECF No. 49.) Upon due consideration, and as no

objections have been filed by the parties, this Court adopts the Report and Recommendation of the

Magistrate Judge and incorporates its conclusions herein.

   Specifically, Defendant Ohio State University’s (“OSU”) Motion for Judgment on the

Pleadings is hereby DENIED as MOOT. (OSU’s Mot. J. on Pleadings, ECF No. 10.) Plaintiff’s

Partial Motion for judgment on the Pleadings is also DENIED. (Pl.’s Mot. J. on Pleadings, ECF

No. 31.) Finally, the Motion to Dismiss Plaintiff’s First Amended Complaint filed by all

Defendants is hereby GRANTED. (Defs.’ Mot. to Dismiss, ECF No. 25.) Therefore, all of

Plaintiff’s federal claims are hereby DISMISSED WITH PREJUDICE. This Court declines to

exercise supplemental jurisdiction over Plaintiff’s state law claims, which are, therefore,

DISMISSED WITHOUT PREJUDICE. As all claims against all parties have been dismissed, this

matter is hereby closed.

   Finally, this Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.
IT IS SO ORDERED.

DATE: February 3, 2020   /s/ John R. Adams
                         Judge John R. Adams
                         UNITED STATES DISTRICT COURT
